McCOY, J.
This suit was instituted to recover the reasonable value of certain stone furnished to defendant 'by plaintiff. The onlv controversy was as to the quantity and value of the stone. The jury rendered a verdict in favor of plaintiff for $150. The defendant appeals from the judgment and order denying a new trial, contending, under proper assignments of error, that the evidence is insufficient to sustain the verdict. The defendant *470■claims to have kept no account or record of the quantity of stone taken from plaintiff’s premises. There is ample evidence to show that there was at least 50 cords of such stone. Plaintiff, the owner of said stone, testified that the same was worth from $3 to $3-5° Per cord. One Jensen testified that the fair market value of this stone was $3 per cord. There was some testimony tending to show that the stone was not worth to exceed $1 per cord. It was exclusively a question for the jury. The verdict is amply sustained by the evidence.
No error appearing in the record, the judgment and order denying a new trial are affirmed.